DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Levy (US 20020131902) in view of Levy (US 20150284154) with reference to provisional 61771075 for date 2/28/2013

Regarding claims 1-18, Levy ‘902 discloses:
1. A urine sample collection device (paragraph 0018) comprising:
interchangeable fluid conduit penetrators (P) (paragraphs 0045); and 

Levy (‘902) is silent regarding each interchangeable fluid conduit penetrator being selectively interchangeable from different interchangeable fluid conduit penetrators having different predetermined flow metered characteristics. Levy ‘154 teaches each interchangeable fluid conduit penetrator (pipettes and oral syringes) being selectively interchangeable from different interchangeable fluid conduit penetrators having different predetermined flow metered characteristics (pipettes and oral syringes will inherently have different predetermined flow metered characteristics as pulling a plunger of an oral syringe will inherently generate more suction power and therefore, a differing flow characteristic than squeezing the bulb of a pipette) (paragraph 0017). Therefore, it would have been obvious to modify Levy ‘902’s interchangeable fluid conduit penetrator which are multiple pipettes by Levy ‘154’s pipettes and oral syringes to deplete the contents of sample containers efficiently and effectively with a multitude of penetrators not just pipettes to further broaden the use of the device for differing purposes and making it more versatile and cost efficient.

3. The urine sample collection device of claim 1, wherein the resilient membrane valve is resiliently closable (paragraph 0052-0053, 0062).  
4. The urine sample collection device of claim 3, wherein the resilient membrane valve automatically opens from an insertion of the interchangeable fluid conduit penetrators through the resilient membrane valve (paragraph 0051-0053, 0062).  
5. The urine sample collection device of claim 4, wherein at least one interchangeable fluid conduit penetrator is sized to accept urine stream collection (paragraph 0020, 0029, 0045, 0055).  
6. The urine sample collection device of claim 1, wherein the resilient membrane valve comprises a bulb having a convex surface extending into the container where the slit is located on the convex surface so as to be resilient to fluid pressure (paragraph 0045).  
7. The urine sample collection device of claim 1, wherein the interchangeable fluid conduit penetrators are interchangeable from a group of different fluid 3USSN: 15/844,350Response to OA mailed Apr. 2, 2020 conduit penetrators each of which is configured for penetration of and interfacing with the slit of the resilient, membrane valve and each having different predetermined characteristics (paragraph 0020, 0029, 0045).  
8. The urine sample collection device of claim 7, wherein the different predetermined characteristics comprise a hollow tube, a circular funnel, a test panel container, a female urinary device and a collection tube interface (paragraph 0020, 0029, 0045)  
9. A urine sample collection device (paragraph 0055) comprising: 

a container (12/12’/12’’) and penetration fitment (14/50/14’’/14’’’) with a valved opening penetration into the container, the valved opening penetration being configured to seal the container (paragraph 0044-0046) and includes a resilient membrane valve (18/18’/18’’) configured to interchangeably accept, through a slit (42/42’/72) in the resilient membrane valve each fluid conduit penetrator of the set of different interchangeable fluid conduit penetrators (paragraph 0051-0053, 0062), so that each fluid conduit penetrator extends as a unit through the slit in the resilient membrane valve and is removable and interchangeably replaceable with each other fluid conduit penetrator of the set of different interchangeable fluid conduit penetrators accepted through the slit in the resilient membrane valve, to effect a transfer of urine into and out of the container (paragraph 0051-0053, 0055, 0060-0062).  
Levy ‘902 is silent regarding each interchangeable fluid conduit penetrator being selectively interchangeable from different interchangeable fluid conduit penetrators having different predetermined flow metered characteristics so that the set includes one or more different interchangeable fluid conduit penetrators each with different predetermined flow metered characteristics. Levy ‘154 teaches each interchangeable fluid conduit penetrator (pipettes and oral syringes) being selectively interchangeable from different interchangeable fluid conduit penetrators (pipettes and oral syringes) having different predetermined flow metered characteristics so that the set includes one or more different interchangeable fluid conduit penetrators each with different predetermined flow metered characteristics (pipettes and oral syringes will inherently have different predetermined flow metered characteristics as pulling a plunger of an oral syringe will inherently generate more suction power and therefore, a 
10. The urine sample collection device of claim 9, wherein the set of interchangeable fluid conduit penetrators and the container and penetration fitment are configured for urine specimen collection (paragraph 0020, 0029, 0045, 0055).   
11. The urine sample collection device of claim 9, wherein the resilient membrane valve is resiliently closable and automatically opens from an insertion of the set of interchangeable fluid conduit penetrators through the resilient membrane valve (paragraph 0051-0053, 0062).  
12. The urine sample collection device of claim 9, wherein the resilient membrane valve comprises a bulb having a convex surface extending into the container where the slit is located on the convex surface so as to be resilient to fluid pressure (paragraph 0046, 0062).  
13. The urine sample collection device of claim 9, wherein each fluid conduit penetrator of the set of interchangeable fluid conduit penetrators has a different 4USSN: 15/844,350 Response to OA mailed Apr. 2, 2020 predetermined characteristic from other fluid conduit penetrators in the set of interchangeable fluid conduit penetrators, the different predetermined characteristics comprising a hollow tube, a circular funnel, a test panel container, a female urinary device and a collection tube interface (paragraph 0020, 0029, 0045).  
14. A method of urine sample collection with a urine sample collection device (paragraph 0055), the method comprising: 

providing a urine sample collection device container (12/12’/12’’); and 
sealing the container with a valved opening penetration of a penetration fitment (14/50/14’’/14’’’), where the valved opening penetration includes a resilient membrane valve (18, 18’, 70) configured to interchangeably accept through a slit (42, 42’, 72) in the resilient membrane valve the interchangeable fluid conduit penetrators, so that each fluid conduit penetrator extends as a unit through the slit in the resilient membrane valve and is removable and interchangeably replaceable with each other interchangeable fluid conduit penetrator accepted through the slit valve, for effecting a transfer of urine into and out of the container (paragraph 0045-0055, 0060-0062).  
15. The method of claim 14, further comprising automatically opening the valve from an insertion of the interchangeable conduit penetrators through the resilient membrane valve (paragraph 0056-0059).  
16. The method of claim 15, further comprising resiliently closing the resilient membrane valve from a removal of the interchangeable fluid conduit penetrators from the resilient membrane valve (paragraph 0051-0062).  
17. The method of claim 14, wherein at least one interchangeable fluid conduit penetrator is sized to accept urine stream collection (paragraph 0045, 0055).  
18. The method of claim 14, wherein the interchangeable fluid conduit penetrators are interchangeably provided from a group of different fluid conduit penetrators each of which is configured for penetration of and interfacing with the valve and each having different predetermined characteristics, where the different predetermined characteristics comprising a .
Response to Arguments
Applicant's arguments filed 6/21/2021 have been fully considered but they are not persuasive and Applicant’s arguments with respect to claim(s) have been considered but are moot because the new ground of rejection does not rely on the combination of references applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
In response to applicant's argument that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies (i.e., the seal must resealable more than a maximum of three times, the elastomer material being non-degradable) are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993). Furthermore, ‘154 does disclose an elastomer seal without significant degradation. 
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to YASMEEN S WARSI whose telephone number is (571)272-9942.  The examiner can normally be reached on Monday-Friday 9 am to 5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Charles Marmor II can be reached on 571-272-4730.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DANIEL L CERIONI/Primary Examiner, Art Unit 3791